Citation Nr: 1628152	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-19 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel

INTRODUCTION

The Veteran served in the U.S. Army from March 1981 to April 1989 and from November 1990 to August 1994. He had service in Southwest Asia.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Houston, Texas, Regional Office (RO) which, in pertinent part, denied service connection for PTSD. In September 2013, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record. In February 2014, the Board remanded the case to the RO for additional action.

In March 2015, the Veteran submitted a statement asking for his appeal to be expedited due to homelessness. As we are now acting on this appeal, no decision on whether to advance the case on the docket is necessary.

The issue of entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) was raised at the Veteran's September 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's PTSD was caused by active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a January 2007 notice which informed him of the evidence generally needed to support a claim for entitlement to service connection for PTSD; what actions he needed to undertake; and how VA would assist him in developing his claims. The January 2007 notice was issued to the Veteran prior to the February 2008 rating decision from which the instant appeal arises.  

VA has secured or attempted to secure all relevant documentation to the extent possible. When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the Veteran has been afforded adequate VA examinations for compensation purposes. The examination reports are of record.

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  Analysis

The Veteran contends that service connection is warranted because he has an acquired psychiatric disorder as a result of his experiences while stationed in Southwest Asia.

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 38 C.F.R. § 3.304(f).

The Veteran had confirmed service in Southwest Asia and, in a September 2014 memorandum, VA conceded the stressor.

A November 2006 VA treatment record conveyed that the Veteran was admitted for outpatient treatment for PTSD. A January 2007 VA treatment record stated that the Veteran "does endorse continued difficulty with PTSD. . . ." A March 2008 VA treatment record noted that the Veteran screened positive for PTSD in September 2006. VA treatment records dated between March 2008 and August 2014 conveyed that PTSD appeared on the list of the Veteran's "active problems" and that he was repeatedly diagnosed with the disorder.

A November 2010 written statement from a VA physician stated that the Veteran had been under the physician's care in the Trauma Recovery Program since November 2006 and that he was being treated for a "very chronic case" of PTSD and for chronic depression. The physician stated that the Veteran was "totally incapacitated at this time due to his psychological impairments."

In April 2012, the Veteran was afforded a VA PTSD examination. He was diagnosed with depressive disorder, not otherwise specified (NOS) with symptoms in partial remission, with alcohol abuse, and with cocaine abuse, in full remission by the Veteran's report. The examiner opined that the Veteran's depression did not appear to be "specifically due to, caused by, or related to his military service." The examiner stated that the Veteran did not "describe any symptoms suggestive of a diagnosis of PTSD." The examiner noted that the Veteran had been seen relatively consistently over the years by the VA physician who wrote the November 2010 statement and stated that he was last seen by that physician in July 2011. He noted that "[o]ver the past 2 years while the [V]eteran has maintained his current diagnoses the [V]eteran primarily has reported and discussed symptoms of depression with his outpatient providers."

A September 2013 written statement from a VA staff psychiatrist who was treating the Veteran stated that the Veteran's current psychiatric diagnoses include chronic PTSD and major depressive disorder. The psychiatrist stated that the Veteran's "PTSD and anxiety symptoms stem from a combat situation during military service." He noted that, at that time, the Veteran was taking three different prescription medications for his psychiatric disorders.

In May 2014, the Veteran was afforded a VA PTSD examination. The examiner concluded that the Veteran did not have PTSD, but diagnosed him with unspecified depressive disorder and alcohol use disorder. The examiner noted that "[t]here is no apparent link between the Veteran's reported stressors and his current symptoms." In a November 2014 follow-up medical opinion the examiner reiterated that "[t]here is no apparent link between the Veteran's reported stressors and his current symptoms" and stated that there "is no evidence of a chronic psychiatric symptom or disorder experienced by the Veteran during the military or afterward." The examiner noted the Veteran's "history of inconsistent and vague reporting" and questioned his credibility.

VA records reflect that the Veteran has been treated by VA for PTSD since November 2006. In November 2010 and September 2013, his VA treating physicians provided written statements that he had chronic PTSD. The September 2013 statement concluded that the Veteran's PTSD was caused by in-service experiences. The examiners who conducted his April 2012 and May 2014 VA PTSD examinations, however, concluded that he did not have PTSD. Neither of the VA examiners reconciled their conclusions with those of the Veteran's VA treating physicians.

In cases such as these, the benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor or and opposing the veteran's claim is found to be almost exactly or nearly equal. The statutory benefit of the doubt rule applies when the factfinder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call." Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 

Because the evidence in this case is at least in equipoise with regard to whether the Veteran has PTSD caused by service, service connection is warranted and the claim is granted.


ORDER

Service connection for PTSD is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


